DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (hereinafter Oka) (US20180088380).
Regarding claim 1, Oka discloses a display device comprising: 
a display panel (101) including a first area (Figure 3), a second area (Figure 3), and a bending portion (Figure 3) between the first area and the second area; and 
a cover window (605) disposed on the display panel (Figure 12), wherein the first area of the display panel is disposed between the cover window and the second area of the display panel when the display panel is in a bent state (Figure 12), 
the bending portion comprises: 
a first bending portion (Figure 12: the bent portion in the curved part 116a adjacent to the upper flat portion and covered by the cover window 605) extending to the first area, 
a second bending portion (Figure 12: the u-shaped bent portion which is neither covered by the cover window 605, nor by the flexible light-guiding member 606) extending to the first bending portion, and
a third bending portion (Figure 12: the bent portion in the curved part 116a connecting said u-shaped bent portion with said lower flat portion) that links between the second bending portion and the second area, 
the first bending portion is disposed between the cover window and the third bending portion when the display panel is in the bent state (Figure 12), 
a radius of curvature of the second bending portion is less than a radius of curvature of the first bending portion (Figure 12), and 
the radius of curvature of the second bending portion is less than a radius of curvature of the third bending portion (Figure 12).


    PNG
    media_image1.png
    311
    534
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    259
    668
    media_image2.png
    Greyscale


Regarding claim 2, Oka discloses the display device of claim 1, wherein the radius of curvature of the first bending portion is less than a radius of curvature of a portion of the cover window corresponding thereto (since the display panel 101 is the inner layer and polarizer 605 is the outer layer of the curved part 116a).

Regarding claim 3, Oka discloses the display device of claim 2, wherein the radius of curvature of the third bending portion is less than the radius of curvature of the first bending portion (since the third bending portion is the inner layer and the first bending portion is the outer layer of the curved part 116a).

Regarding claim 4, Oka discloses the display device of claim 1, wherein the radius of curvature of the first bending portion is less than a radius of curvature of a portion of the cover window corresponding thereto (since the display panel 101 is the inner layer and polarizer 605 is the outer layer of the curved part 116a).

Regarding claim 5, Oka discloses the display device of claim 4, wherein the radius of curvature of the third bending portion is less than the radius of curvature of the first bending portion (since the third bending portion is the inner layer and the first bending portion is the outer layer of the curved part 116a).

Regarding claim 6, Oka discloses the display device of claim 5, wherein the first bending portion comprises an outer surface which faces the cover window and an inner surface which faces the third bending portion, and a radius of curvature of the inner surface is less than or equal to a radius of curvature of the outer surface (Figure 12).


    PNG
    media_image3.png
    267
    735
    media_image3.png
    Greyscale



Regarding claim 7, Oka discloses the display device of claim 1, wherein the radius of curvature of the third bending portion is less than the radius of curvature of the first bending portion (since the third bending portion is the inner layer and the first bending portion is the outer layer of the curved part 116a).

Regarding claim 8, Oka discloses the display device of claim 1, wherein the cover window covers the first area and the first bending portion.

Regarding claim 9, Oka discloses the display device of claim 8, wherein the cover window does not cover at least a part of the second bending portion. (Figure 12) 


Regarding claim 11, Oka discloses the display device of claim 9, further comprising:
a chassis (62a) disposed below the display panel to cover a lower portion and a part of a side surface of the display panel. (Figure 11a)
Regarding claim 15, Oka discloses the display device of claim 1, wherein a distance between the first bending portion and the third bending portion is substantially constant.

Regarding claim 16, Oka discloses the display device of claim 1, wherein a distance between the first bending portion and the third bending portion is gradually decreased or gradually increased as going closer to the second bending portion at a portion adjacent to the second bending portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (hereinafter Oka) (US20180088380).
Regarding claim 10, Oka discloses the display device of claim 9.
Oka does not expressly disclose wherein a shortest distance to the cover window from a tangent line of the second bending portion which is parallel with the first area is greater than about 0.1 mm and less than about 1.0 mm.
It would’ve been obvious to a person of ordinary skill in the art to incorporate the claimed distance parameters into the display device of Oka since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would have been motivated to do so to effectively use the surface area of the device, to use as little space as possible for the bending portion of the display panel.

Allowable Subject Matter
Claims 12, 13 and their respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the at least a part of the second bending portion that is not covered by the cover window is covered by the chassis, as claimed in combination with the remaining limitations of dependent claim 11 and independent claim 1. 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the cover window covers the first area, the first bending portion and the second bending portion, as claimed in combination with the remaining limitations of independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20140042406.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



5 November 2022